Judgment unanimously affirmed. Memorandum: The verdict finding defendant guilty of criminal sale of a controlled substance in the third degree (Penal Law § 220.39 [1]) and criminal possession of a controlled substance in the third degree (Penal Law § 220.16 [1]) is not against the weight of evidence (see, People v Bleakley, 69 NY2d 490, 495).
Defendant’s further contention is not preserved for our review (see, CPL 470.05 [2]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Erie County Court, D’Amico, J.—Criminal Sale Controlled Substance, 3rd Degree.) Present—Green, J. P., Law-ton, Callahan, Balio and Boehm, JJ.